Opinion issued November 1, 2012




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00797-CV
                          ———————————
RAZA PASHA, M.D., INDIVIDUALLY AND AS AGENT, SERVANT, AND
   EMPLOYEE OF TEXAS OTOLARYNGOLOGY PARTNERS, LP,
                          Appellant
                                      V.
                        RINCEY R. WICK, Appellee



                  On Appeal from the 133rd District Court
                          Harris County, Texas
                      Trial Court Cause No. 1224832


                        MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).   No opinion has issued.     See TEX. R. APP. P. 42.1(c).
Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2